DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on February 3, 2021 has been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. Patent Application Publication # 2015/0215977 A1) in view of R1-162734 (“Resource pool for V2V”, 11th -15th April 2016).
Regarding claim 1, Yamazaki teaches a user equipment (Fig.2 @ 100; Fig.7 @ 100-1, 100-2; Fig.11 @ 100-1, 100-2, 100-3, 100-4; Fig.12 @ 100-1, 100-2), comprising: 
a receiving unit that executes receiving a part of candidate resources to be used for transmission of inter-terminal direct communication (read as radio transceiver (Fig.2 @ 110); For example, For example, “the eNB 200 transmits, to the UE 100, information indicating assignment candidate radio resources that are radio resources available in the D2D communication.”(Paragraph [0080])); 
a control unit that determines a resource to be used for transmission (read as processor (Fig.2 @ 160); For example, “The UE 100 autonomously selects radio resources to be used in the D2D communication from the assignment candidate radio resources.”(Paragraph [0080])); and 
a transmitting unit that transmits a message to another user equipment using the determined resource. (read as radio transceiver (Fig.2 @ 110; Fig.7 @ 100-1, 100-2; Fig(s).11-12); For example, “The UE 100 performs the D2D communication by using the assigned radio resource.”(Fig(s).7 and 11-12; Paragraph [0083]))
However, Yamazaki fails to explicitly teach sensing for part of candidate resources;
determines resources based on a result of the sensing;
The R1-162734 document teaches a method for sensing for part of candidate resources (read as UE executing a sensing procedure (Fig.2, page 3));
determines resources (read as transmission resource unit (TRU)) based on a result of the sensing (read as “the UE needs to perform sensing in order to select one TRU from all the available TRUs in one subframe.”(page 3));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the sensing procedure as taught by the R1-162734 document with the user equipment as taught by Yamazaki for the purpose of optimizing resource selection by devices for V2X communications.
Regarding claim 2, and as applied to claim 1 above, Yamazaki teach a user equipment (Fig.2 @ 100; Fig.7 @ 100-1, 100-2; Fig.11 @ 100-1, 100-2, 100-3, 100-4; Fig.12 @ 100-1, 100-2; Paragraph [0080])
However, Yamazaki fails to explicitly teach wherein the part of the candidate resources to be used for the transmission is one symbol at a beginning in a time domain of the candidate resources to be used for the transmission or a plurality of symbols allocated from a second symbol from the beginning.
The R1-162734 document teaches a method wherein the part of the candidate resources to be used for the transmission is one symbol at a beginning in a time domain of the candidate resources to be used for the transmission or a plurality of symbols allocated from a second symbol from the beginning.(read as “the first symbol within one subframe is used as the sensing period.”(page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the sensing procedure that is trigger by the first symbol of one subframe as taught by the R1-162734 document with the user equipment as taught by Yamazaki for the purpose of optimizing resource selection by devices for V2X communications.
Regarding claim 3, and as applied to claim 2 above, Yamazaki teach a user equipment (Fig.2 @ 100; Fig.7 @ 100-1, 100-2; Fig.11 @ 100-1, 100-2, 100-3, 100-4; Fig.12 @ 100-1, 100-2; Paragraph [0080])
However, Yamazaki fails to explicitly teach wherein, upon detecting that a resource is used in the one symbol at the beginning in the time domain of the candidate resource to be used for the transmission, the plurality of symbols allocated from the second symbol from the beginning are not sensed.
The R1-162734 document teaches wherein, upon detecting that a resource is used in the one symbol at the beginning in the time domain of the candidate resource to be used for the transmission, the plurality of symbols allocated from the second symbol from the beginning are not sensed.(read as “sensing procedure can avoid one resource simultaneously selected by many UEs in one subframe. ”(page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the sensing procedure as taught by the R1-162734 document with the user equipment as taught by Yamazaki for the purpose of optimizing resource selection by devices for V2X communications.
Regarding claim 4, and as applied to claim 2 above, Yamazaki teach a user equipment (Fig.2 @ 100; Fig.7 @ 100-1, 100-2; Fig.11 @ 100-1, 100-2, 100-3, 100-4; Fig.12 @ 100-1, 100-2; Paragraph [0080])
However, Yamazaki fails to explicitly teach wherein, upon 61not detecting that a resource is used in the one symbol at the beginning in the time domain of the candidate resource to be used for the transmission, the plurality of symbols allocated from the second symbol from the beginning are sensed.
The R1-162734 document teaches a method wherein, upon 61not detecting that a resource is used in the one symbol at the beginning in the time domain of the candidate resource to be used for the transmission, the plurality of symbols allocated from the second symbol from the beginning are sensed. (read as “the first symbol within one subframe is used as the sensing period.”(page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the sensing procedure that is trigger by the first symbol of one subframe as taught by the R1-162734 document with the user equipment as taught by Yamazaki for the purpose of optimizing resource selection by devices for V2X communications.

Regarding claim 5, and as applied to claim 1 above, Yamazaki, as modified by the R1-162734 document, teach a user equipment (Fig.2 @ 100; Fig.7 @ 100-1, 100-2; Fig.11 @ 100-1, 100-2, 100-3, 100-4; Fig.12 @ 100-1, 100-2; Paragraph [0080]) wherein, upon detecting a notification indicating that the candidate resources to be used for the transmission are scheduled, the candidate resources to be used for the transmission are not sensed and are excluded from resource candidates used for transmission. (read as D2D scheduling information (Fig(s).11-12; Paragraph [0094]); For example, transmitting D2D scheduling information indicating an assignment candidate radio resource to each cell.” (Fig(s).11-12; Paragraph [0094]))
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. Patent Application Publication # 2015/0215977 A1) in view of Guo (U.S. Patent Application Publication # 2016/0088543 A1).
Regarding claim 6, Yamazaki teach a base station device (Fig.3 @ 200; Fig.7 @ 200; Fig.11 @ 200; Fig.12 @ 200), comprising: 
a receiving unit that receives information used for transmission of inter-terminal direct communication is reserved by a first user equipment (read as radio transceiver (Fig.3 @ 210, Fig.6-7); For example, “the radio transceiver 210 correspond to a part of a layer 1 and are used to transmit and receive the radio signal.”(Paragraph [0053]) Also, “a data path in the D2D communications. FIG. 7 illustrates the case in which the D2D communications is performed between the UE 100-1 that establishes a connection with the eNB 200-1 … ”(Paragraph [0076])); and 
a control unit that prevents scheduling the candidate resources to be used for the transmission to a user equipment based on the information indicating the reservation (read as processor (Fig.3 @ 200); For example, “the eNB 200 transmits, on the PDCCH, D2D scheduling information indicating radio resources dynamically or quasi-statically assigned to each D2D communication group. At this time, the eNB 200 inserts a CRC bit masked with corresponding D2D group RNTI into the D2D scheduling information, and transmits the D2D scheduling information where CRC bit is inserted. Moreover, the eNB 200 transmits information (transmission/reception identification information) indicating whether the D2D scheduling information is addressed to a transmission-side UE 100 or a reception-side UE 100, together with the D2D scheduling information.”(Paragraph [0115])),  
wherein, when the candidate resource to be used for the transmission is already scheduled to a second user equipment, scheduling a new resource to the first user 62equipment is executed. (read as D2D scheduling information (Fig(s).3, 7, and 11-12))
However, Yamazaki fail to explicitly teach information indicating that a candidate resource used for transmission of inter-terminal direct communication is reserved by a first user equipment.
Guo teaches  information indicating that a candidate resource used for transmission of inter-terminal direct communication is reserved by a first user equipment. (read as “continuously refresh the D2D candidate resource information that is newly fed back.”(Paragraph [0055]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for receiving a feedback and refreshing D2D candidate resource information as taught by Guo with the base station as taught by Yamazaki for the purpose of optimizing resource selection by devices for V2X communications.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lee et al. (U.S. Patent Application Publication # 2020/00214002 A1) teach “ a method of selecting a resource of a terminal for V2X communication in a wireless communication system and a terminal using the method.”(Paragraph [0001])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 6, 2022